— Writ of habeas corpus in the nature of an application for bail reduction upon Queens County indictment No. 3105/10, and application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the fil*993ing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Dickerson, J.P., Leventhal, Belen and Austin, JJ., concur.